Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14 and 16-20, drawn to a composition.
Group II, claim(s) 15, drawn to an ocular device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Xue et al., “Synthesis and Performance of Transparent Casting Polyurethane Resin,” Journal of Wuhan University of Technology, Mater. Sci. Ed., vol. 20, pp. 24-28 (2005), (hereinafter Xue).
Xue teaches a transparent resin prepared by blending two parts, (Part A) comprising a NCO-terminated urethane quasi-prepolymer with (Part B) a mixture of a polyol, chain extender, crosslinking agent, and special aids (See. 2.2, page 25). Specifically, the Part A, NCO-terminated urethane quasi-prepolymer is obtained from reacting either isophorone diisocyanate (IPDI) with poly(propylene oxide) glycol having a Mw of 480 (PPG2), or 1,1’-dicyclohexylmethane diisocyanate (H12MDI) with PPG2 (See Table 1 and 2, and Fig. 1, page 25-26),and the Part B, contains the mixture of PPG1 or PPG2 with propanetriol (G) (i.e. glycerol), trimethylpropane (TMP) and special aids (T) (See Table 1 and 2, and Fig. 1, page 25-26). The above IPDI and H12MDI meet the aliphatic diisocyanate, the above PPG1 or PPG2 meet the claimed hydrophobic poly(alkylene oxide) diol and the free hydrophobic poly(alkylene oxide) diol as cited in para 61 of the Applicants publication, and the TMP or G meet the claimed monomeric polyol, the propanetriol (i.e. glycerol). The above pre-polymer is NCO terminated and linear which would  have two isocyanate groups, and the TMP has 3 hydroxyl groups + the G has 3 hydroxyl groups, which correlates to an average hydroxy group of 3, and thus, would correlate to about 2+3=5, which meets the claimed average NCO + average OH. The above two components are mixed and poured in to preheated moulds and cured (Section 2.3, page 25) and used in the field of coatings, adhesives, aerospace, automobile, electrical, and/or electronic industries and/or optical glass (See Introduction and conclusion, page 24 and 28). The polyurethane above also has excellent optical, thermal and mechanical properties. (See Introduction and conclusion, page 24 and 28).
As cited above, the claimed composition is taught by the Xue reference and thus, lacks novelty and does not make a contribution over the prior art and is NOT a special technical feature.

During a telephone conversation with Kevin Bull on 07/22/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14 and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 16-20 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "free hydrophobic poly(alkylene oxide),” “hydrophobic poly(alkylene oxides),” and “free hydrophobic poly(alkylene oxide)" in line 2-4. However, Claim 1 recites “free hydrophobic poly(alkylene oxide) diol.” There is insufficient antecedent basis for this limitation in the claim. 
Furthermore, it is unclear if the hydrophobic poly(alkylene oxide) in claim 9 means “diols” as cited in claim 1, or if the hydrophobic poly(alkylene oxides) can broadly further include mono-, tri-, tetra- functional hydroxyl groups or more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8, 10-14, 16, 18 and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al., “Synthesis and Performance of Transparent Casting Polyurethane Resin,” Journal of Wuhan University of Technology, Mater. Sci. Ed., vol. 20, pp. 24-28 (2005), (hereinafter Xue).

Regarding claims 1-5, 7, 8, 10, 11, and 14, Xue teaches a transparent resin prepared by blending two parts, (Part A) comprising a NCO-terminated urethane quasi-prepolymer with (Part B) a mixture of a polyol, chain extender, crosslinking agent, and special aids (See. 2.2, page 25). Specifically, the Part A, NCO-terminated urethane quasi-prepolymer is obtained from reacting either isophorone diisocyanate (IPDI) with poly(propylene oxide) glycol having a Mw of 480 (PPG2), or 1,1’-dicyclohexylmethane diisocyanate (H12MDI) with PPG2 (See Table 1 and 2, and Fig. 1, page 25-26),and the Part B, contains the mixture of PPG1 or PPG2 with propanetriol (G) (i.e. glycerol), trimethylpropane (TMP) and special aids (T) (See Table 1 and 2, and Fig. 1, page 25-26). The above IPDI and H12MDI meet the aliphatic diisocyanate, the above PPG1 or PPG2 meet the claimed hydrophobic poly(alkylene oxide) diol and the free hydrophobic poly(alkylene oxide) diol as cited in para 61 of the Applicants publication, and the TMP or G meet the claimed monomeric polyol, the propanetriol (i.e. glycerol) also meets claim 10. The above pre-polymer is NCO terminated and linear which would  have two isocyanate groups, and the TMP has 3 hydroxyl groups + the G has 3 hydroxyl groups, which correlates to an average hydroxy group of 3, and thus, would correlate to about 2+3=5, which meets the claimed average NCO + average OH. The above two components are mixed and poured in to preheated moulds and cured (Section 2.3, page 25) and used in the field of coatings, adhesives, aerospace, automobile, electrical, and/or electronic industries and/or optical glass (See Introduction and conclusion, page 24 and 28), which meets claim 14. The polyurethane above also has excellent optical, thermal and mechanical properties. (See Introduction and conclusion, page 24 and 28).

Regarding claim 12, the urethane prepolymer is obtained from IPDI-PPG2-BDO, (i.e. butanediol), (See page 26, Table 3), which meats the alkane diol cited in claim 12. 

Regarding claim 13, 16, 18, and 20, the above composition has no poly(ethylene oxide) diol which correlates to zero wt% of a hydrophilic polymer and meets claims 13 16. The above prepolymer obtained from isophorone diisocyanate (IPDI) reacted with poly(propylene oxide) glycol having a Mw of 480 (PPG2) meets 100 mol% of an aliphatic diisocyanate and hydrophobic poly(alkylene oxide) diol and meets claims 18 and 20.

Claim(s) 1-5, 8, 10, 11, 16, 18 and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-321950 A to Tamura et al. (hereinafter Tamura).

Regarding claims 1-5, 8, 10, 11, 16, 18 and 20, Tamura teaches an optical polyurethane resin comprising reacting a polyisocyanate component with a polyol component (see abstract). Specifically, the polyisocyanate component comprises a isocyanate terminated prepolymer obtained from reacting a polytetramethylene ether glycol with an Mn of 661 (PTG) with 4,4’-methylenebis(cyclohexane isocyanate), H12MDI, (para and the polyol component comprises an aromatic ring-containing polyol such as bisphenol A-propylene oxide polymer, Newpol BPE-23T and Adeka BPX-33, (para 22 and 52) and a low molecular polyol such as trimethylolpropane (TMP), (para 36 and 52). Tamura further teaches preferably the low molecular polyols used include trimethylolpropane, glycerin or pentaerythritol for improving hardness and chemical resistance (para 36). The above isocyanate terminated prepolymer obtained from PTG and H12MDI meets the 100 mol% of aliphatic diisocyanate and hydrophobic poly(alkylene oxide)diol, cited in claims 18 and 20, the above bisphenol A-propylene oxide polymers meet the hydrophobic polypropylene oxide copolymer, cited in claims and the trimethylolpropane, glycerin and pentaerythritol meet the claimed monomeric polyol. The above isocyanate prepolymer has two isocyanate groups, and the TMP has 3 hydroxyl groups, thus, would correlate to about 2+3=5, which meets the claimed average NCO + average OH. The above PTG 650 has a Mn of about 659 which meets claim 5, and the above bisphenol A-propylene oxide polymer also preferably has a Mn of 100-700 (para 20-21), which meets claim 8. The above example also has no polyethylene oxide diol, which meets the claimed zero wt% of hydrophilic polymer cited in claim 13 and 16.
The above two components are mixed and poured into a mold and cured (para 57) and used in the field of optical components such as lenses and glasses (para 45), which meets claim 14. The polyurethane above also has excellent optical, transparency, impact and mechanical properties (para 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 7, 9, 17, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-321950 A to Tamura et al. (hereinafter Tamura).

Regarding claim 6, 7, 9, and 19, as cited above and incorporated herein, Tamura teaches claim 1. Tamura further teaches a prepolymer method is used wherein an isocyanate-terminated prepolymer is obtained by reacting the polyisocyanate component with the macropolyol (para 40), wherein examples of the macropolyol include terminal alcohol-modified polydimethylsiloxane (para 33), poly(propylene glycol) or poly(tetramethylene) oxide (para 35) and have a Mn range of 50-2500, preferably 150-1000 (para 34), or combinations of 2 or more of the above (para 35), which meets the claimed siloxane diol, and hydrophobic poly(alkylene oxide) diol component with Mn ranges that overlap and meets the Mn ranges cited in claims 6, 7, 9, and 19.
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the macropolyols of the terminal alcohol-modified polydimethylsiloxane, poly(propylene glycol), poly(tetramethylene) oxide, or combinations of 2 or more thereof, as the macropolyol to form the isocyanate-terminated prepolymer cited in Tamura because Tamura teaches that the isocyanate-terminated prepolymer is obtained by reacting the polyisocyanate component with the macropolyol (para 40), and examples of the macropolyol include terminal alcohol-modified polydimethylsiloxane (para 33), poly(propylene glycol) or poly(tetramethylene) oxide (para 35) or combinations of 2 or more of the above (para 35), which demonstrate that that they are suitable macropolyols for forming isocyanate-terminated prepolymers in polyurethane compositions.  (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Regarding claim 17, as cited above and incorporated herein, Tamura teaches claim 1. Tamura further teaches the isocyanate-terminated prepolymer has an isocyanate equivalent range of 80-2000 (para 42). 
It is known in the art that isocyanate equivalent is measured in g/eq, and thus, if there are two isocyanate groups per prepolymer (as in example 1, para 47), this correlates to a molecular weight range of 160-4000 g/mol, which overlaps with the claimed range cited in claim 17. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766